— In an action to rescind a transfer of title and a contract of sale of real property, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Westchester County (Burrows, J.), dated September 11, 1990, which, upon the granting of the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The evidence submitted in support of the defendant’s motion was sufficient to warrant the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.